IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         ____________________

                             No. 95-60641
                           Summary Calendar
                         ____________________


DAVID SELLERS,

                                                 Plaintiff-Appellant,

                                versus

THE KROGER COMPANY,

                                                 Defendant-Appellee.

 _______________________________________________________________

      Appeal from the United States District Court for the
                 Northern District of Mississippi
                         (4:94-CV-221-S-O)
________________________________________________________________

                             May 21, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     The jury in this slip-and-fall case awarded the plaintiff,

David Sellers, $2,200 in damages in a general verdict.       Sellers

appeals the district court's order denying his motion under rule 59

of the Federal Rules of Civil Procedure to set aside the verdict

and for a new trial solely on the issue of damages.

     A federal trial court may in its discretion set aside a
     jury verdict and order a new trial if the amount of the
     verdict is excessive or inadequate. When a new trial is
     requested on such evidentiary grounds, the motion should

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     not be granted unless the verdict is against the great,
     not merely the preponderance, of the evidence.          A
     decision denying a motion for new trial can be overturned
     only in response to a finding of abuse of discretion.

Jones v. Wal-Mart Stores, Inc., 870 F.2d 982, 986 (5th Cir. 1989)

(internal citations omitted).

     Sellers attempts to deconstruct the general verdict in this

case based on the fact the award of $2,200 approximates the amount

of his past medical expenses, which totalled $2,173.33.         He argues

that the jury must have awarded him damages only for past medical

expenses, and not for future medical expenses or for pain and

suffering,   even   though   the   parties   contested    the   issues   of

negligence, contributory negligence, and damages at trial.         Having

reviewed the record, the order of the district court, and the

briefs of the parties, we cannot find that the district court

abused its discretion in denying Sellers' motion.           We therefore

AFFIRM the judgment of the district court.

                                                         A F F I R M E D.